IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                        Assigned on Briefs November 14, 2011

                 OLIVER J. HIGGINS v. MARK GWYNN, ET AL.

                Appeal from the Chancery Court for Davidson County
                   No. 1013131II    Carol L. McCoy, Chancellor


                No. M2011-00553-COA-R3-CV - Filed January 23, 2012


Petitioner who sought judicial review of the Tennessee Bureau of Investigation’s denial of
his request for disclosure of investigative records pursuant to the Tennessee Public Records
Act appeals the trial court’s dismissal of the petition. Finding that the records requested are
excepted from disclosure, we affirm the judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

R ICHARD H. D INKINS, J., delivered the opinion of the court, in which F RANK G. C LEMENT,
J R. and A NDY D. B ENNETT, JJ., joined.

Oliver J. Higgins, Pine Knot, Kentucky, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Joseph F. Whalen, Associate Solicitor
General; and Benjamin A. Whitehouse, Assistant Attorney General, for the Appellee, State
of Tennessee.

                                         OPINION

       Oliver J. Higgins (“Petitioner”) filed a request with the Tennessee Bureau of
Investigation (“TBI”) pursuant to the Tennessee Public Records Act seeking access to
“information generated and/or maintained by [TBI] as a result of a State/Federal Joint Task
Force targeting narcotics in and around the Jackson (Madison County) Tennessee area dating
back to on or about September 9, 2006.” The custodian of records of TBI denied Mr.
Higgins’ request on the basis that investigative records of TBI were confidential and not open
for inspection.

       Mr. Higgins then instituted the proceeding giving rise to this appeal by filing a
Petition for a Writ of Mandamus in Davidson County Chancery Court in accordance with
Tenn. Code Ann. § 10-7-505(a). TBI responded to the petition in the manner required by
Tenn. Code Ann. § 10-7-505(b), relying upon the exception from disclosure of TBI records
contained at Tenn. Code Ann. § 10-7-504(a)(2)(A)1 and contending that the denial was
appropriate. The court upheld TBI’s denial of the records request and dismissed the petition;
the court held that the records sought were investigative records of the TBI within the
purview of Tenn. Code Ann. § 10-7-504(a)(2) and, consequently, excepted from disclosure.

       Mr. Higgins appeals, contending that the trial court erred by interpreting the statute
as being an absolute bar to the disclosure of the records; he asserts that the court did not
“consider relevant factors or conduct any analysis whatsoever with respect to the possibility
that Appellant had presented a case that justified disclosure.” Mr. Higgins urges this Court
to vacate the decision and remand the case for the Chancery Court to “conduct the necessary
findings of fact and conclusions of law to determine if the TBI’s reliance on Tenn. Code
Ann. § 10-7-504(a)(2) is appropriate in this case.”

                                                Discussion

        Tenn. Code Ann. § 10-7-5032 allows for public access to governmental records. As
set forth in the statute, however, access may be refused where “otherwise provided by state
law.” In adopting Tenn. Code Ann. § 10-7-504 (a)(2)(A), the Legislature determined that
access to TBI investigative records would not be allowed. Mr. Higgins contends that,
notwithstanding the statutory exception, his records request should have been granted for
several reasons: (1) TBI failed to follow the law when it “brazenly answered the Appellant’s
TPRA request by claiming ‘we are not subject to FOIA’”; (2) that “prisoners seeking


       1
           Tenn. Code Ann. § 10-7-504 (a)(2)(A) states in pertinent part:

       (2)(A) All investigative records of the Tennessee bureau of investigation . . . shall be treated
       as confidential and shall not be open to inspection by members of the public. The
       information contained in such records shall be disclosed to the public only in compliance
       with a subpoena or an order of a court of record; . . .

       2
           Tenn.Code Ann. § 10-7-503(a)(2)(A) provides:

       (a) All state, county and municipal records and all records maintained by the Tennessee
       performing arts center management corporation, except any public documents authorized
       to be destroyed by the county public records commission in accordance with § 10-7-404,
       shall at all times, during business hours, be open for personal inspection by any citizen of
       Tennessee, and those in charge of such records shall not refuse such right of inspection to
       any citizen, unless otherwise provided by state law.


                                                     -2-
Tennessee law enforcement records related to corrupt public servants are entitled to such
requests under the TPRA”; (3) that “it should be public policy of the State of Tennessee that
all persons are entitled to full and complete information regarding the affairs of government
and the official acts of those who represent them as public servants”; and (4) that “the
public’s interest in disclosure outweighs the agency’s claim to exemption.”

        Initially, we note that the sole basis of Mr. Higgins’ records request and the
jurisdictional basis of the petition for review of the denial of the request was the Tennessee
Public Records Act. The Freedom of Information Act is a federal statute, 5 U.S.C. § 552,
which is not at issue in this case. Access to records of state, county and local governments
in Tennessee is pursuant to the Tennessee Public Records Act and the TBI correctly advised
Mr. Higgins that his record request was not subject to the Freedom of Information Act.

       The remaining contentions of Mr. Higgins are equally unavailing. The right to
examine public records in Tennessee is entirely a matter of statute. Abernathy v. Whitley,
838 S.W.2d 211 (Tenn. Ct. App. 1992). The statute excepting investigative records of the
TBI from disclosure is clear and unambiguous; the only disclosure of TBI investigative
records permitted, applicable to the facts of this case, is pursuant to a subpoena or court
order.3 As the TBI correctly notes, there is no “public interest” exception to Tenn. Code
Ann. § 10-7-504(a)(2)(A) and the cases cited by Mr. Higgins do not establish that TBI
investigative records should be treated in any fashion other than that specified in the statute.

        In light of the clear statutory language declaring the records requested by Mr. Higgins
to be confidential and excepting them from disclosure, the court was not required to hold a
hearing. The order upholding the denial of the request and dismissing the petition adequately
sets forth the factual and legal basis in compliance with Tenn. Code Ann. § 10-7-505(d).

                                           Conclusion

       For the foregoing reasons, the judgment of the trial court is AFFIRMED.




                                                      ___________________________________
                                                      RICHARD H. DINKINS, JUDGE



       3
           TBI investigative records can also be accessed when directed by resolution of the General
Assembly or a committee of the Legislature, by the Governor, or by persons directly involved in
investigations in the agencies specified in the statute. Tenn. Code Ann. § 10-7-504(a)(2)(A).

                                                -3-